WHYTE, P. J.
While I concur fully in Judge Zack’s opinion, I do not wish to be thought in disagreement with one portion of Judge Wong’s opinion. I concur fully with Judge Wong’s proposition 3: “The trial court was not required to accept the public defender’s estimate for time needed to prepare for trial.” In this case the trial judge could have assigned the public defender notwithstanding his unwillingness to serve unless granted the delay which he indicated he felt necessary. The trial judge, not the public defender’s office, is charged with the responsibility for the conduct and expedition of the court’s calendar. However, in this case there was no error in failing to substitute one unwilling counsel for another.